Citation Nr: 1541800	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a compensable evaluation for residuals of right lung cancer status-post right middle lobectomy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for residuals of right lung cancer status-post right middle lobectomy and assigned a 100 percent evaluation from September 29, 2010, and a noncompensable evaluation effective from December 1, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he is entitled to a compensable rating for decreased lung function resulting from a lobectomy he underwent in 2010 following a diagnosis of lung cancer.  Specifically, he has asserted that, ever since the lobectomy, he has had difficulty breathing, particularly after long periods of work, which he claims warrants a higher disability evaluation.  He has further alleged that the most recent pulmonary function test (PFT) of record does not accurately reflect his level of lung function.

The Veteran's lung disorder is rated under Diagnostic Code 6819-6845.  Diseases contemplated by Diagnostic Code 6845 are rated either under the General Rating Formula for restrictive lung diseases or under the applicable Diagnostic Code for the primary disorder.  38 C.F.R. § 4.97.  Under the General Rating Formula, a 10 percent rating is warranted for diminished lung function manifested by forced expiratory volume in one second (FEV-1) of 71 to 80 percent of the predicted value; or FEV-1/forced vital capacity (FVC) of 71 to 80 percent of the predicted value; or diffusion capacity of the lung by the single breath method (DLCO (SB)) of 66 to 80 percent of the predicted value.  Id.  Higher evaluations are warranted for more severely restricted lung function.

The Veteran was afforded VA examinations in October 2011 and January 2014.  The latter examiner cited to January 2013 pulmonary function testing that yielded DLCO test results within normal limits.  She also indicated that the DLCO test result most accurately reflected the Veteran's level of disability, but there was no explanation for that conclusion.  Moreover, the Board notes that the January 2013 pulmonary function tests reflected FVC and FEV-1/FVC values (post-bronchodilator) of 69 and 89 percent predicted, respectively.  In addition, the record includes a January 22, 2014 clinician's note indicating that, upon updated pulmonary function testing, "[s]pirometry and flow-volume loop suggest severe obstruction, however, the patient was unable to complete 3 acceptable maneuvers, which does not meet ATS criteria."  

It is well-settled that, when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, although a VA examination was obtained less than two years ago, there is reason to doubt whether the record accurately reflects the Veteran's disability, and the Veteran and his representative have contended that his symptoms worsened since that time.  Consequently, the Board finds that an additional VA examination is needed.  See VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his residuals of right lung cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated since January 2014.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of right lung cancer status-post right middle lobectomy.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include PFT studies with forced vital capacity (FVC), forced expiratory volume in one second (FEV-1), FEV-1/FVC, and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) results required by the rating schedule. 

The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether there has been any local recurrence or metastasis.  He or she should also identify any symptomatology or manifestations attributable to the service-connected disability. 

If the examiner determines that any particular test results most accurately reflect the Veteran's level of disability, he or she should explain why.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

